Citation Nr: 0625953	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-37 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUES

1.  Entitlement to  service connection for residuals of 
frostbite of the hands and fingers.

2.  Entitlement to service connection for residuals of a 
right ankle sprain.

3.  Entitlement to service connection for fungus of the 
hands, arms, legs and feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1943 to 
March 1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from May 1946 rating decision that denied service connection 
for residuals of a right ankle sprain and fungus of the legs, 
arms, and feet.  The veteran filed a notice of disagreement 
(NOD) in June 1946.   In an October 2004 letter, the 
veteran's representative notified the RO that the veteran had 
filed a timely NOD as to the above noted claims for service 
connection with no response from the RO.  The RO determined 
that a letter received in June 1946 was a valid NOD and 
issued a statement of the case (SOC) in April 2005.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in June 2005.

This  also arises from an October 2001 rating decision that 
declined to reopen the veteran's petition for service 
connection for residuals of frostbite of the hands and 
fingers.  In May 2003, the veteran's representative filed a 
NOD.  The RO issued a SOC in September 2004 as to the issue 
of whether the veteran filed a timely appeal from the October 
2001 rating decision which denied service connection for 
residuals of frostbite.  The veteran filed a substantive 
appeal in October 2004.  The issue certified to the Board on 
appeal was whether a timely notice of disagreement (NOD) with 
the October 12, 2001 rating decision that denied service 
connection for residuals of frostbite of the hands and 
fingers was filed.  

In July 2006, a Deputy Vice-Chairman of the Board granted the 
motion of the veteran's representative to advance this appeal 
on the Board's docket, pursuant to the provisions of 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2005).

The Board's decision on the claims for service connection for 
residuals of a right ankle sprain and for fungus of the 
hands, arms, legs and feet, is set forth below.
The question of service connection for residuals of frostbite 
of the hands and fingersis addressed in the remand following 
the decision; this matter is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claims for service connection for residuals of 
a right ankle sprain and for fungus of the legs, arms, hands, 
and feet, has been accomplished.

2.  While a sprained right ankle was noted once in service, 
there is no competent medical evidence that establishes that 
the veteran currently has residuals of a right ankle sprain.

3.  There is no competent evidence establishing that the 
veteran currently has, or ever has had, fungus of the legs, 
arms, or hands.

4.  No fungus of the feet was shown in service, and there is 
no competent evidence or opinion that any current fungus of 
the feet or fungal elements of the nails is  medically 
related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a 
right ankle sprain are not met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).

2.  The criteria for service connection for fungus of the 
legs, arms, hands, and feet are not met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The Board finds that all notification and development action 
needed to render a fair decision on the claim for service 
connection for residuals of a right ankle sprain, as well as 
the claim for service connection for fungus of the legs, 
arms, hands, and feet, has been accomplished.

In a November 2004 post-rating letter, the RO notified the 
veteran and his representative of what the evidence needed to 
show to establish entitlement to service connection: an 
injury in military service or a disease that began or was 
made worse during service, or an event in service causing 
injury or disease; a current physical or mental disability; 
and a relationship between the current disability and an 
injury, disease, or event in service.  The RO also indicated 
the type of evidence needed to establish each element.  
Thereafter, they were afforded opportunities to respond.  
Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims, and has been afforded ample opportunity 
to submit such information and evidence.

The Board also finds that the November 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant of what evidence, if any, will be obtained 
by the claimant, and what evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO 
notified the appellant that VA is required to make reasonable 
efforts to obtain relevant records from any Federal agency to 
support his claims, such as medical records from the 
military, from VA hospitals or from the Social Security 
Administration.  The RO identified evidence associated with 
the record and asked the veteran to identify and provide the 
necessary releases for any medical providers from whom he 
wished VA to obtain evidence for consideration.  Also, the 
November 2004 VCAA letter stated "If you have any evidence 
in your possession that pertains to your claim, please send 
it to us." 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim(s).  As explained above, all four content of notice 
requirements have been met in the instant appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
after the May 1946 rating action on appeal.  In this case, 
such makes sense, inasmuch as the May 1946 rating decision on 
appeal was issued prior to the enactment of the VCAA.  
Moreover, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and re-
adjudicated after notice was provided.  As indicated above, 
the appellant has been afforded opportunities to present 
information and/or evidence in support of his claim.  
Following the issuance of the November 2004 letter (which 
completed VA's notice requirements and corrected any prior 
notice deficiencies) the veteran was afforded yet another 
opportunity to present information and/or evidence pertinent 
to the appeal.  In response to the RO letter, the veteran 
submitted a June 2005 letter from his private podiatrist and 
a June 2005 buddy statement in support of his claims for 
service connection.  The RO then readjudicated the veteran's 
claims on the basis of all the evidence of record in June 
2005 (as reflected in the Supplemental SOC (SSOC)).

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims herein decided is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20. 1102 (2005). 

More recently, the Board notes that on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this case, the appellant's status is not in question.  
While the RO has not provided notice to the appellant 
regarding the degree of disability or the effective date 
pertaining to the disabilities, on these facts such omission 
is harmless.  Id.  However, as the Board's decision herein 
denies the appellant's claims for service connection, no 
disability rating or effective date is being assigned; 
accordingly, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman. 

Additionally, the Board finds that all necessary development 
on the matters herein decided has been accomplished.  The RO 
has undertaken reasonable and appropriate efforts to assist 
the appellant in obtaining the evidence necessary to 
substantiate his claims; as a result of these efforts, 
service medical records and VA medical records from the  VA 
Medical Center (VAMC) in Albany, New York, and from the 
Kingston CBOC, both, since March 1999 have been associated 
with the record.  Moreover, the veteran has been given the 
opportunity to submit evidence and argument to support his 
claims, which he has done by submitting a letter from his 
private podiatrist and a buddy statement.  Although the 
veteran identified receiving treatment from the Albany VAMC, 
from January 1950 to December 1998, and from the New York 
VAMC, from 1946 to the present, responses from both of those 
facilities revealed that there are no treatment records 
during those time periods.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any existing pertinent 
records, in addition to those noted above, that need to be 
obtained. 

The Board also finds that there is no basis for further 
developing the record to create any additional evidence in 
connection with any of the claim herein decided.   In the 
June 2006 appellant's brief, the veteran's representative 
essentially contends that a VA examination in connection with 
the claims for service connection should be afforded the 
veteran to determine if the claimed issues on appeal can be 
associated with his military service; however, the Board 
finds that no such examination is warranted.  As addressed in 
more detail below, there is no medical evidence to even 
suggest that the veteran has any current residuals of a right 
ankle sprain or fungus affecting the hands, arms or legs, or 
that there is a medical nexus between nail fungus of the feet 
and his military service.  As a prima facie case for service 
connection for none of these disabilities has been presented, 
the Board finds that a VA examination to obtain a medical 
opinion in connection with any of the  requested opinion is 
not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §  
3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 
1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 
(2004) (per curium).

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with an appellate decision on the claims for service 
connection for residuals of a right ankle sprain and for 
fungus of the legs, arms, hands, and feet.

II.  Analysis

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).  Service connection 
may be granted for a disability diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
that was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d) (2005).  Service connection requires findings as to 
the existence of a current disability and of a connection 
between the veteran's service and the disability.  Watson v. 
Brown, 4 Vet. App. 309 (1993).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

A.  Residuals of a Right Ankle Sprain

The veteran's service medical records note a right ankle 
sprain in December 1943; however, no chronic ankle disability 
was then shown.  X-Rays were negative for fractures in the 
bones of the right ankle and the veteran was returned to duty 
"well" in January 1944.  Moreover, the March 1946 
separation examination report was negative for any defects.  

The Board also notes that the post-service record includes no 
medical evidence reflecting that the veteran has any current 
residuals of a right ankle sprain (or other right ankle 
disability) upon which to predicate a grant of service 
connection.  In this regard, an October 2003 VA outpatient 
record reflects that the veteran complained of right heel 
pain for two weeks.  The examiner assessed heel pain, noting 
that it was probably some kind of plantar fasciitis.  The 
examiner noted that the veteran denied trauma and denied 
joint pain.  Thus, there is no evidence that the veteran 
currently has residuals of a right ankle sprain.  
Significantly, neither the appellant nor his representative 
has presented, identified, or even alluded to the existence 
of any competent evidence that would support the presence of 
current residuals of a right ankle sprain.

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury 
incurred or aggravated in service to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  Hence, in the absence of competent evidence of 
residuals of a right ankle sprain (and, if so, of a nexus 
between that disability and service), there can be no valid 
claim for service connection for that disability.  See Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, 
the claim for service connection for residuals of a right 
ankle sprain must be denied because the first essential 
criterion for a grant of service connection-evidence of a 
current disability upon which to predicate a grant of service 
connection-has not been met for the claim.

In addition to the medical evidence, the Board has considered 
the assertions advanced by on the veteran's behalf; however, 
this evidence does not provide any basis for allowance of the 
claim. While the appellant may well believe that he has 
residuals of a right ankle sprain that are related to his 
military service, in the absence of any competent evidence 
establishing a current disability, his claim must fail.  In 
this regard, the Board notes that the appellant is competent 
to offer evidence as to facts within his personal knowledge, 
to include his own symptoms.  However, medical questions of 
diagnosis are within the province of trained medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As a layperson without the appropriate medical 
training or expertise, the appellant simply is not competent 
to render a probative (persuasive) opinion on such a medical 
matter.  See Bostain v. West , 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge). 

Under these circumstances, the Board concludes that the claim 
for service connection for residuals of a right ankle sprain 
must be denied.  In the absence of any competent evidence to 
support the claim, the benefit-of-the-doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, 1 Vet. App. at 53-56.

B.  Fungus of the legs, arms, hands, and feet

Service medical records are silent as to complaints, 
findings, or diagnoses relating to the claimed fungus of the 
legs, arms, hands, and feet.

In a June 2005 letter, a fellow soldier stated that he and 
the veteran had a problem with athlete's foot with black 
toenails and blisters on the hands during service and at ship 
reunions over the years, the soldier stated that he told the 
veteran that he continued to have problems with his feet and 
hands after all these years.  

The medical evidence in the present case does not show the 
existence of any fungus disability of the legs, arms, or 
hands-the first requirement for establishing service 
connection. See Brammer, 3 Vet. App. at 225.  Additionally, 
the medical evidence does not definitively show the existence 
of a current fungus disability of the feet.   Although an 
April 2004 VA outpatient record reflects that the veteran had 
onychomycosis of the toenails, in a more recent May 2005 
letter from the veteran's private podiatrist he only 
indicated that there were fungal elements localized to the 
nails, but did not diagnosis the veteran with a fungus 
disability of the feet.  In any event, the Board notes that, 
to the extent that this evidence may constitute evidence of a 
current fungus disability of the feet, the record is devoid 
of any medical opinion relating a current fungus disability 
of the feet to service, and neither the veteran nor his 
representative has identified, or even alluded to the 
existence of, any such opinion.

As with the right ankle claim, again, no assertions advanced 
by or on the veteran's behalf presents any basis for 
allowance of the claim. The veteran is certainly competent to 
assert the onset of a condition in-service as well as to 
report his symptoms; his former service comrade is likewise 
competent to report his observations.  See, e.g., Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  However, also as noted 
above, questions as to diagnosis and etiology are within the 
province of trained medical professionals, and outside the 
competence of laypersons such as the veteran and his former 
service comrade.    See Bostain, 11 Vet. App. at 127; Routen, 
10 Vet. App. at 186; Jones, 7 Vet. App. at 137-138.

Under these circumstances, the claim for service connection 
for fungus of the legs, arms, hands, and feet must be denied.  
In the absence of any competent evidence to support the 
claim, the benefit-of-the-doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for residuals of a right ankle sprain is 
denied.

Service connection for fungus of the hands, arms, legs, and 
feet is denied.


REMAND

The veteran in this case seeks service connection for 
residuals of frostbite of his hands and fingers.  The issue 
developed for appellate review was whether a timely notice of 
disagreement (NOD) with the October 12, 2001 rating decision 
that denied service connection for residuals of frostbite of 
the hands and fingers has been filed.  A review of the claims 
file reveals a confusing procedural history.  

In the rating decision in question, the RO determined that 
new and material evidence to reopen the claim for residuals 
of frostbite of the hands and "foot" had not been received.  
Although the RO notified the veteran of its determination in 
an October 19, 2001 letter, the veteran did not file a notice 
of disagreement until May 2003.  Under the applicable legal 
authority, that filing was not timely.  See 38 C.F.R. 
§ 20.302 (2005) (providing that a claimant or his or her 
representative must file a NOD with a determination by an 
agency of original jurisdiction (AOJ) within one year from 
the date that the AOJ mails the notice of the determination 
to the claimant).  If the veteran did not timely appeal the 
RO's decision, the Board is without jurisdiction to consider 
the underlying claim for service connection, on the merits.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 
(2005).

Notwithstanding the above, the Board emphasizes that, in the 
October 2001 rating decision on appeal, the RO did not 
correctly adjudicate the  claim.  In this regard, the Board 
finds a brief procedural background is important to clarify 
some of the confusion.  In January 2001, the RO received a 
claim for service connection for residuals of frostbite of 
the hands and fingers.  In a July 2001 VCAA notice letter, 
the veteran was informed of the criteria for service 
connection.  He was also, however, incorrectly informed that 
since the RO had denied service connection for fungus of the 
arms, hands and feet in a May 1946 rating decision that had 
become final, the veteran had to submit new and material 
evidence to reconsider this issue.  First, as noted above, 
the May 1946 rating decision remained pending and was not 
final, and second, the matter of service connection for 
residuals of frostbite of the hands and fingers was a new 
claim, never before adjudicated on its merits.

Under these circumstances, the Board finds that the original 
claim for service connection for residuals of frostbite of 
the hands and fingers has been pending since it was filed in 
January 2001, and has never been adjudicated on a de novo 
basis.

Therefore, to ensure that the veteran's procedural rights are 
protected, insofar as him being given adequate notice of the 
criteria for a grant of service connection for residuals of 
frostbite of the hands and fingers, the Board finds that  RO 
adjudication of the original claim, in the first instance, is 
warranted.   See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

While the matter is on remand, the RO should obtain all 
outstanding VA records pertinent to the claim.  This should 
include obtaining all outstanding records of VA medical 
treatment of the veteran.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the 
Board finds that all outstanding records of treatment and 
evaluation of the veteran's hand and fingers at the VA 
Medical Center (VAMC), Albany, New York from May 2005 to the 
present time should be obtained and associated with the 
claims file.  The Board points out that, under 38 C.F.R. § 
3.159(b), efforts to obtain Federal records should continue 
until either such records are received, or notification is 
provided that further efforts to obtain them would be futile.  
See 38 C.F.R. § 3.159(c)(1).

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103 (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3)) (West Supp. 2005) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period). The RO's letter should invite the veteran to submit 
all pertinent evidence in his possession, and also ensure 
that its notice to the appellant meets the requirements of 
the Court's recent decision in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), as regards notice pertinent to the 
five elements of a claim for service connection, as 
appropriate.

After providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2005). 

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Albany 
VAMC complete copies of all records of 
treatment and/or evaluation of the 
veteran's hands and fingers from May 2005 
to the present time.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim remaining on appeal that is not 
currently of record.  

The RO should also invite the veteran to  
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the  
requirements of the Court's recent 
decision in Dingess/Hartman, cited to 
above, as appropriate.  

The RO's  letter should clearly explain 
to the  veteran that he has a full one-
year  period to respond (although VA may 
decide  the claim within the one-year 
period).  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for a residuals of 
frostbite of the hands and fingers, in 
light of all pertinent evidence and legal 
authority.

6.  If the claim for service connection 
for residuals of frostbite of the hands 
and fingers is denied, the veteran and 
his representative must be notified of 
the denial and advised of the veteran's 
appellate rights. 

7.  The veteran and his representative 
are hereby reminded that to obtain 
appellate jurisdiction of an issue not 
currently in appellate status, a timely 
appeal (an NOD, and, after issuance of an 
SOC, a substantive appeal) must be 
perfected.  While the RO must furnish the 
veteran the appropriate time period in 
which to so, the veteran should perfect 
an appeal of the claim for service 
connection, if desired, as soon as 
possible to avoid unnecessary delay in 
the consideration of the appeal.  The RO 
should not return the claims file to the 
Board until after the veteran has 
perfected an appeal on the claim for 
service connection,or the time period for 
doing so expires, whichever occurs first.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


